Citation Nr: 0304939	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-06 226	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asbestos exposure.

2.  Entitlement to service connection for emphysema secondary 
to asbestos exposure.

3.  Entitlement to service connection for bronchitis 
secondary to asbestos exposure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for congestive heart 
failure.

6.  Entitlement to service connection for osteoporosis.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  His claim comes before the Board on appeal from a 
January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

REMAND

In an January 10, 2002, rating decision, the regional office 
(RO) denied entitlement to  the claims at issue.   The 
veteran's notice of disagreement was received at the RO on 
February 8, 2002.  He was notified by letter dated February 
26, 2002, that he could have the adverse decisions reviewed 
by a Decision Review Officer (DRO) and that he had 60 days 
within which to request such DRO review.  On March 8,  2002, 
his request for DRO review was received at the RO.   This 
appeal must be remanded because the requested DRO review was 
not undertaken.  (Additional development as set out should 
also be accomplished while the record is in remand status.)

Accordingly, this case is remanded for the following:

1.  The RO should arrange for the veteran 
to be examined by appropriate medical 
specialists in order to determine whether 
his chronic obstructive pulmonary 
disease, emphysema, and bronchitis is 
attributable to asbestos exposure.  The 
examiner(s) should also opine whether 
hypertension, congestive heart failure, 
and osteoporosis are attributable to 
military service.  If it is not feasible 
for the veteran to be examined, then the 
claims folder should be referred to an 
appropriate physician(s) for review and 
opinion on causation of these six 
disabilities.  

2.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act (VCAA) is completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).

3. The RO should arrange for the 
veteran's claims to be reviewed by a DRO. 

4.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with an appropriate  
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






